Krivosha, C.J.
The instant case is another in a series of cases appealed to this court by reason of our decision in Novotny v. City of Omaha, 207 Neb. 535, 299 N.W.2d 757 (1980). The decision in this case, however, is controlled by our subsequent decisions in Kohlbeck v. City of Omaha, 211 Neb. 372, 318 N.W.2d 742 (1982), and Teague v. City of Omaha, 211 Neb. 872, 320 N.W.2d 779 (1982), wherein we held that the City of Omaha was not estopped from asserting the defense that the statute of limitations had run and the action was therefore barred.
On the basis of the Kohlbeck and Teague decisions, the judgment of the Workmen’s Compensation Court must be reversed and the action dismissed. The judgment is reversed and the action is dismissed.
Reversed and dismissed.
Clinton, J., participating on briefs.